               Case 2:20-cv-01860-JCC Document 13 Filed 03/26/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    BELLEVUE SQUARE, LLC, a Washington                  CASE NO. C20-1860-JCC
      limited liability company,
10
                                                          MINUTE ORDER
11                          Plaintiff,
             v.
12
      GENESCO, INC., a Tennessee corporation,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation and proposed order to stay
18
     proceedings (Dkt. No. 12). The parties have reached a tentative settlement in this matter and
19
     agree to stay proceedings until April 12, 2021. (Id.) Having thoroughly considered the stipulation
20
     and relevant record, and finding good cause, the Court hereby ORDERS that this matter is stayed
21
     until April 12, 2021. For good cause shown, any party to the stipulation may seek relief from this
22
     stay prior to April 12, 2021. The parties must file dismissal paperwork or a joint status report on
23
     or before April 12, 2021.
24
     //
25
     //
26


     MINUTE ORDER
     C20-1860-JCC
     PAGE - 1
            Case 2:20-cv-01860-JCC Document 13 Filed 03/26/21 Page 2 of 2




 1        DATED this 26th day of March 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1860-JCC
     PAGE - 2
